Citation Nr: 0704003	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  02-19 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bronchial asthma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from September 1987 through 
January 1988, August 1988 through March 1992, and April 1997 
through July 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In April 2003, the veteran filed a claim for service 
connection for headaches.  In June 2003, he filed a claim for 
service connection for a hernia, and for an increased rating 
for his service-connected skin disorder.  To date, these 
issues have not been adjudicated by the RO, and must be 
REFERRED for appropriate action.


FINDINGS OF FACT

The medical evidence shows that the veteran experienced 
shortness of breath shortly before his discharge from 
service, was diagnosed with asthma three months following 
discharge, and has treated for asthma continually since.


CONCLUSION OF LAW

The criteria for service connection for bronchial asthma are 
met.  38 U.S.C.A. § 1110, 1131 (West 2005); 38 C.F.R. 
§ 3.303(a), (b), (d) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for bronchial 
asthma.  He specifically claims that his asthma manifested 
with shortness of breath in service followed by a diagnosis 
immediately following service.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  This is commonly referred to 
as a "direct" service connection.

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease, injury, or service-connected 
disability and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  Alternatively, under 38 
C.F.R. § 3.303(b), service connection may be awarded for a 
"chronic" condition when: (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307) and the veteran 
presently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period), but 
is not identified until later, and there is a showing of 
continuity of related symptomatology after discharge, and 
medical evidence relates that symptomatology to the veteran's 
present condition. Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

The veteran's available service medical records were 
reviewed.  In January 1999, the veteran complained of 
shortness of breath when running.  In particular, the veteran 
stated that he experienced shortness of breath when running 
ever since being hit in the chest in 1991.  While service 
medical records from 1991 are not available for the Board's 
review, the January 1999 medical note documented the 
veteran's in-service complaints of shortness of breath.  

The veteran was discharged from service in July 1999, several 
months following his complaints of shortness of breath.  Just 
three months following his discharge from service, the 
veteran was afforded a Persian Gulf War examination at which 
time he complained of a cough and was diagnosed with 
exertional bronchial asthma.  Since that time, the veteran 
has treated for asthma at his VA outpatient treatment 
facility.  The treatment records reveal that he began using 
an inhaler for this condition in August 2000.  There is no 
evidence in the file to suggest that he has not had asthma at 
any time since its initial diagnosis.  Despite a lack of 
evidence that the veteran's asthma was chronic in service, 
there is evidence to show continuity of symptomology and 
treatment since a time period nearly contemporaneous with 
service.  As such, continuity, as it is defined in 38 C.F.R. 
§ 3.303(b), is established.

In July 2006, the veteran was afforded a VA examination.  The 
examiner reported the veteran's use of Albuterol, Motrin, and 
a steroid inhaler to treat his asthma and the examiner did 
confirm the diagnosis.  The examiner, however, went on to 
state that "there is no medical evidence that the veteran 
had asthma within the one year time period of service."  As 
the medical evidence shows, this statement is factually 
inaccurate.  The examiner also stated that "service medical 
records are silent" as to treatment for a pulmonary disease 
in service.  The examiner made no mention of the January 1999 
report discussed above.  Based upon these two factually 
inaccurate assertions, the examiner opined that "connecting 
any current respiratory disorder to military service would be 
speculation without supporting evidence."  While the 
examiner stated in the file that he reviewed the claims 
folder, his total lack of reference to any relevant evidence 
from the claims folder makes that statement questionable and 
certainly makes the examination report inadequate for rating 
purposes.

Because there is evidence of a manifestation of a pulmonary 
disorder shortly before the veteran's discharge from service, 
a diagnosis immediately following service, continuity of 
treatment since service, and a confirmed current asthma 
diagnosis, service connection is warranted under 38 C.F.R. 
§ 3.303.

A discussion addressing whether VA's duties to notify and 
assist the veteran have been complied with is not warranted.  
To the extent necessary, VA has fulfilled its duties to 
notify and to assist the veteran in the development of his 
claim.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  In light of the determinations reached in 
this case, no prejudice will result to the veteran by the 
Board's consideration of this appeal at this time.  Bernard 
v. Brown, 
4 Vet. App. 384, 393-94 (1993).


ORDER

Entitlement to service connection for bronchial asthma is 
granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


